Citation Nr: 1105968	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

Whether the Veteran filed a timely substantive appeal from a 
September 1994 determination denying entitlement to educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, for a period of education pursued from June 28, 1993, to 
August 7, 1993.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from October 1983 to October 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Buffalo, New York 
Regional Office of the Department of Veterans Affairs (VA), which 
determined that the Veteran had failed to file a timely 
substantive appeal with respect to the September 1994 decision 
that denied entitlement to educational assistance benefits under 
Chapter 32, Title 38, United States Code, for a period of 
education pursued from June 28, 1993, to August 7, 1993.  A Board 
hearing was held in July 2000.  In October 2000, the Board 
remanded this matter for issuance of a statement of the case by 
the RO, which was done in October 2008.  The Veteran submitted a 
substantive appeal in December 2008 in which he requested another 
Board hearing.  Another Board hearing before the same Veterans 
Law Judge was held in April 2009.   

In its prior remand, the Board directed the RO to undertake 
additional action and request additional records from the 
Atlanta, Roanoke and Washington, D.C. Regional Offices.  In a 
December 2008 report of contact, the RO documented that it had 
requested additional information from these Regional Offices and 
had received negative responses.  The RO concluded that all of 
the Veteran's records had been consolidated in his claims file 
and that there were no outstanding records.  Thus, the Board 
finds that the RO substantially complied with the October 2000 
remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. 
West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet.App. 97 
(2008).  

By way of background, the Veteran filed his original claim for 
education benefits in September 1992.  He was issued a 
Certificate of Eligibility in October 1992, which explained that 
the school(s) he was attending must furnish an enrollment 
certificate.  Later that month, the RO sent another letter to the 
Veteran indicating that it had not received enrollment 
certifications from the Veteran's school(s).   In November 1992, 
the Veteran submitted a Form 22-1995 requesting a change of 
program or place of training.  That same month, the RO denied 
education benefits, again requested enrollment certificates and 
indicated that the Veteran's file would be reviewed once this 
information was received.  The Veteran submitted a statement in 
March 1993, which indicated that he was taking classes to become 
certified to teach in Virginia.  He stated that he had three 
schools send in enrollment certificates.  However, it does not 
appear that these certificates were ever received from the 
schools by the RO.  

Nevertheless, in August 1994, an enrollment certificate was 
received for the periods of June 28, 1993 to August 7, 1993 and 
from July 5, 1994 to August 13, 1994.  In the September 1994, the 
RO awarded education assistance for the summer of 1994, but as 
stated above, denied assistances for the summer in 1993 because 
the certificate was received more than a year later.  
Subsequently, the Veteran requested a personal RO hearing, which 
was scheduled in for December 1994.  In a December 1994 
statement, the Veteran requested that the hearing be rescheduled.  
Importantly, in January 1995, the RO sent the Veteran a letter 
explaining in detail what had transpired thus far with respect to 
the Veteran's request for education benefits and provided an 
application for refund of all education contributions.  
Significantly, this letter also included Notice of Procedural and 
Appellate Rights.  In August 1995, it appears that the Veteran 
filed another copy of the December 1994 letter.  However, there 
was no indication in this copy that he was appealing the January 
1995 RO decision.  The next submission by the Veteran, which was 
dated May 1996 and was received more than one year after the 
January 1995 letter, provided that he still wanted to attend a 
hearing.  Under the circumstances, the Board must conclude that 
Veteran failed to file a notice of disagreement to the January 
1995 decision.  Accordingly, the matters addressed in the January 
1995 decision concerning prior requests for education benefits 
are not in appellate status.  
    
However, in its October 2000 Remand, the Board noted that in 
September 1997, the Veteran submitted a statement to the RO in 
which he requested educational assistance benefits for courses 
taken in 1995 and 1996.  He also requested an extension of his 
delimiting date, due to illness.  At the July 2000 Board hearing 
he referenced five additional courses taken in 1997, 1998, and 
1999, and indicated that he wished to file for VA benefits for 
those classes.  The Board referred these matters to the RO for 
appropriate action.  However, it does not appear that any further 
action was taken with respect to these matters.  Therefore, as 
the Board does not have jurisdiction over them, they are 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A September 1994 decision denied entitlement to educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, for a period of education pursued from June 28, 1993, to 
August 7, 1993 because the enrollment certification had been 
received more than one year later. 

2.  The Veteran submitted a notice of disagreement in October 
1994 and a statement of the case was issued on December 15, 1997.  

3.  The Veteran submitted a VA Form 1-9 substantive appeal with 
supporting documentation, which was date-stamped March 2, 1998, 
which was more than 60 days after the date the statement of the 
case was issued, and more than one year from the date the Veteran 
was notified about the denial of his claim.

4.  A timely request for an extension of the time limit for 
filing the substantive appeal was not received.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal to the 
September 1994 decision, which denied entitlement to educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, for a period of education pursued from June 28, 1993, to 
August 7, 1993.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109, 20.202, 20.302, 20.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  Congress, in enacting the statute, noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate the 
claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 
146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See Mason, 
16 Vet.App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve on 
active duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet.App. 227 (2000) (VCAA did not affect a federal statute that 
prohibited payment of interest on past due benefits), aff'd, 28 
F.3d 1384 (Fed. Cir. 2002).  In the instant case, the facts are 
not in dispute; rather, this case involves pure statutory 
interpretation.  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

The Board also notes that although the Veteran testified before 
the undersigned at a Board hearing in July 2000, a transcript of 
that hearing is no longer included in the claims file.  Actions 
were taken at the Board to attempt to locate the transcript or 
retrieve a copy form storage media, but such attempts have been 
unsuccessful.  The Board believes, however, that there is no 
prejudice to the Veteran by proceeding with a decision at this 
time since the Veteran testified at a second Board hearing before 
the undersigned in April 2009.  A copy of that transcript is of 
record and at the April 2009 hearing the Veteran indicated at the 
outset that he would be going over the same basic information as 
he did at a previous RO hearing (a transcript of which is of 
record) and the previous Board hearing.  

Analysis

The present appeal involves the issue of whether a substantive 
appeal was timely filed to a September 1994 decision, which 
denied entitlement to educational assistance benefits under 
Chapter 32, Title 38, United States Code, for a period of 
education pursued from June 28, 1993, to August 7, 1993.  Under 
the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the appellant.  In essence, the following sequence is required: 
there must be a decision by the RO, the appellant must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the appellant, and 
finally the appellant, after receiving adequate notice of the 
basis of the decision, must complete the process by stating his 
argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.202, 20.302.  

A substantive appeal consists of a properly completed VA Form 1-
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).  The period of 60 days after the 
statement of the case to file the substantive appeal may be 
extended for a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension must 
be in writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303.  
The agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the case, 
but questions as to the timeliness of the response shall be 
determined by the Board.  38 U.S.C.A. § 7105(d)(3).

In the instant case, the September 1994 decision denied 
entitlement to educational assistance benefits under Chapter 32, 
Title 38, United States Code, for a period of education pursued 
from June 28, 1993, to August 7, 1993 because the enrollment 
certification had been received more than one year later.  The 
Veteran submitted a notice of disagreement in October 1994 and a 
statement of the case was issued on December 15, 1997.  The 
Veteran submitted a VA Form 1-9 substantive appeal with 
supporting documentation that was date-stamped March 2, 1998, 
which was more than 60 days after the date the statement of the 
case was issued, and more than one year from the date the Veteran 
was notified about the denial of his claim.  In his submission, 
the Veteran indicated that he knew he had missed the 60 day 
deadline for submitting the Form 9, but was late because of a 
death in the family, which took him out of town.  

Nevertheless, while the Board understands the circumstances that 
caused the delay in filing the Form 9, the fact remains that 
there was no document received within one year of notice of the 
September 1994 decision, or within 60 days of the December 15, 
1997 statement of the case, that could be reasonably construed as 
a substantive appeal to the September 1994 decision, or as a 
request for an extension under 38 C.F.R. § 20.303.  Under the 
laws and regulations cited above, the Board must conclude that 
the substantive appeal was not timely.  

The Board views the extension provisions of 38 C.F.R. § 20.203 as 
contemplating situations where there may be good cause for delay 
in filing the substantive appeal.  This regulation merely 
requires that the claimant notify VA as to the good cause 
resulting in delay during the time period for otherwise filing 
the substantive appeal.  There is no indication in the record and 
the Veteran does not even contend that he requested an extension.  

The Board has also considered whether the circumstances of this 
case might arguably give rise to an equitable tolling of the 
filing time period.  However, the record does not suggest that 
there was any mental incapacity of the Veteran during the 
pertinent time period, or significant physical disability, which 
effectively prevented him from meeting the filing deadline.  
Moreover, there is no suggestion in the record that VA did 
anything to mislead the Veteran or otherwise cause him to meet 
the filing deadline.  

The Board believes it especially significant that this appeal 
comes to the Board from the RO's express determination that a 
timely substantive appeal or extension request was not received.  
In other words, the only issue before the Board has always been 
the timeliness of the substantive appeal.  This is not a case 
where the Veteran has been misled into believing that the merits 
of the underlying claim are on appeal only to be informed at a 
later date that there is a question of appellate jurisdiction.  
The fact that he has offered statements and testimony which may 
go to the merits does not operate to place the underlying issue 
into appellate status.  The Board believes it is within its 
discretion in allowing statements and testimony on the merits 
during the course of the appeal on the timeliness issue in the 
interests of judicial economy.  

The express wording of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a notice of disagreement 
and completed by a substantive appeal after a statement of the 
case is furnished..."  In the present case, the RO promptly 
advised the veteran that the communication received could not be 
accepted as a timely substantive appeal.  There is otherwise no 
evidence of a timely extension request.  Moreover, VA did not 
mislead the Veteran into believing that the substantive appeal 
has been accepted as timely to create a possible waiver 
situation.  See Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  
The present case is not one where the appellant was misled by 
either the RO or the Board into believing that a timely appeal 
had been completed.  

While the Board is sympathetic to the reasons the Veteran has 
given for his delay in filing a substantive appeal, the Board is 
bound by VA regulations of the VA.  38 U.S.C.A. § 7104(c).  
Applying the applicable law and regulations to the facts in this 
case, it is clear that the Veteran's substantive appeal to the 
September 1994 determination was not timely filed.  Furthermore, 
the record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal was 
made by the Veteran.  See 38 C.F.R. §§ 3.109(b), 20.303. 




ORDER

A timely substantive appeal from the September 1994 determination 
denying entitlement to educational assistance benefits under 
Chapter 32, Title 38, United States Code, for a period of 
education pursued from June 28, 1993, to August 7, 1993, was not 
received.  The appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


